Mr. Justice Teller
concurring specially:
I concur in the reversal, but I cannot agree that the sufficiency of the information is determined by the case of Ausmus and Moon v. People. The question as here presented is this: Does the law require an affidavit other than that which serves to verify the information? This must be answered by reference to the act of 1893 (Chapter 66, Laws of 1893). The first section of that act provides that in all cases in which the defendant has not had or has waived a preliminary examination “there shall be filed with the information the affidavit of some credible person verifying the information upon the personal knowledge of affiant that the offense was committed.”
Section 2 relates to the form of the information, etc. Section 3 further provides as to the requirements of an information, and adds:
*437“But if a preliminary examination has not been had, or when upon such examination the accused has been discharged, or when the affidavit or complaint upon which, the examination has been held has not been delivered to the clerk of the proper court, the district attorney may, upon affidavit of any person who has knowledge of the commission of an offense, and who is a competent witness to testify in the case, setting forth the offense and the name of the person or persons charged with the commission thereof, upon being furnished with the names of the witnesses for the prosecution, by leave of court first had, file an information, and process shall forthwith issue thereon.”
In the Ausmus-Moon case, there is no discussion of the question now under consideration, i. e., the necessity for an affidavit under section 3 of the act (1964, R. S. 1908) in addition to the affidavit which verifies the information as required by section 1 of the act (1958, R. S. 1908).
The holding is that the attached affidavits constituted a verification, and complied with section 1432 b. M. A. S., which is section 1 of the act of 1893. The opinion then points out that the affidavits, by averring that the statements in the information were true, máde those statements a part of the affidavits, and so set forth the offense.
The question determined was that the offense was set forth, and whether or not an affidavit in addition to the verification is required is not touched upon.
That two affidavits are required under the circumstances now presented, is clearly indicated in Noble v. People, 23 Colo. 9, 45 Pac. 376. It appears that the original information and affidavit in that case were omitted from the record.
It was urged that the affidavit in the record was insufficient because it did not set out the offense, as section 3 of the act requires.
The court, after referring to the arguments, said:
“But we are at a loss to see the pertinency of this dis- ■ cussion, since the affidavit provided for the verification of an information is not required to set out the offense, as is essential in the affidavit provided in section 3; which, *438as a prerequisite to a prosecution by information where a preliminary examination has not been had or waived, must in conformity with section 7, article 2 of our bill of rights, show probable cause. The record being silent, we must presume that the original information was filed upon such an affidavit, and the plaintiff in error, at the time of the filing of the amended information, was in custody by virtue of lawful process issued thereon.”
It is then pointed out that the “information act provides two modes of procedure,” and section 3 of the act is quoted, and of it the court said:
“By virtue of this provision informations may be filed either upon a preliminary hearing being had or waived, or by leave of court, upon filing the affidavit therein provided. This affidavit is made essential in case a preliminary examination has not been had, in order to comply with the requirements of section 7, article 2, of our bill of rights.”
The court further holds that the verification by an affidavit of a prescribed character required by section 1 is a creature of the statute, while the affidavit of probable cause required by section 3 is a constitutional requirement.
I am of the opinion that the information in this case was insufficient under the decisions above cited.